DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlert et al. (US 2015/0120293 A1).
As to claim 1, Wohlert discloses a voice processing system [FIG. 9] that transmits and receives voice spoken by users [User speech] in a first base [First location] and a second base [Second location] connected via a network [Paragraphs 0001, IMS Core Network on FIG. 9], the voice processing system comprising: 
a voice receiver [A device] that receives the voice [“The device receives the user speech.” Paragraph 0058]; 
a voice recognition unit [Speech recognition] that recognizes the voice received by the voice receiver [“Speech recognition is applied to the user’s speech to generate text representative of the user speech.” Paragraph 0034]; 
a voice determination unit [Server 110 on FIG. 1] that determines a state of transmission and reception of the voice [Undesirable speech trait] between the first base and the second base based on a recognition result of a first voice received from the first base and a recognition result of a second voice received from the second base [“The server can access a speech profile  for a second user an undesirable speech trait, the speech recognition detect the undesirable speech trait” Paragraph 0062]; and 
an information presenting unit [The server 110 on FIG. 1] that, when it is determined by the voice determination unit that the state of transmission and reception is abnormal [Unclear word], presents specific information [Synthesized speech] for resolving the abnormal state of transmission and reception [“The server generates the speech profile based on analysis of previous communication sessions, the server identifies unclear word and generates the adjusted user speech includes replacing the unclear word with  synthesized speech.” Paragraph 0063]. 

As to claim 2, Wohlert discloses the voice processing system according to claim 1, wherein the information presenting unit presents the specific information corresponding to a combination of a result showing whether the first voice is recognized by the voice recognition unit and content of a word acquired by recognizing the second voice by the voice recognition unit [“The communication session detects unclear words in user speech so that the unclear word can be adjusted to be cleared to the intended recipient during the communication session. User profiles can be accessed to facilitate the identification of unclear word.” Paragraph 0010].  

As to claim 3, Wohlert discloses the voice processing system according to claim 1, wherein the voice determination unit determines the state of transmission and reception to be abnormal when a first word corresponding to the first voice is recognized by the voice recognition unit and a specific word set in advance corresponding to the second voice is recognized by the voice recognition unit [“The communication session detects unclear words in user speech so that the unclear word can be adjusted to be cleared to the intended recipient during the communication session. User profiles can be accessed to facilitate the identification of unclear word.” Paragraph 0010]. 

As to claim 4, Wohlert discloses the voice processing system according to claim 3, wherein the information presenting unit presents, in the first base, the specific information based on an amount of noise in the first voice received in the second base [“Based on the iFCs in the subscriber profile, one or more application servers may be invoked to provide various call terminating feature services, such as call forwarding, do not disturb, music tones, simultaneous ringing, sequential ringing,” Paragraph 0082].  

As to claim 5, Wohlert discloses the voice processing system according to claim 1, wherein the voice determination unit determines the state of transmission and reception to be abnormal when a first word corresponding to the first voice is not recognized by the voice recognition unit and a specific word set in advance corresponding to the second voice is recognized by the voice recognition unit [“The communication session detects unclear words in user speech so that the unclear word can be adjusted to be cleared to the intended recipient during the communication session. User profiles can be accessed to facilitate the identification of unclear word.” Paragraph 0010].  

As to claim 6, Wohlert discloses the voice processing system according to claim 5, wherein the information presenting unit presents, in the first base, the specific information based on an amount of noise in the first voice received by the second base [“Based on the iFCs in the subscriber profile, one or more application servers may be invoked to provide various call terminating feature services, such as call forwarding, do not disturb, music tones, simultaneous ringing, sequential ringing,” Paragraph 0082].  

As to claim 7, Wohlert discloses the voice processing system according to claim 3, wherein the information presenting unit causes a first display panel provided in the first base to display the specific information [“The device includes a display panel to convey images to the end user.” Paragraph 0092]. 

As to claim 8, Wohlert discloses the voice processing system according to claim 7, wherein the information presenting unit additionally causes a second display panel provided in the second base to display the specific information [“The device of the other user includes a display panel to convey images to the end user.” Paragraph 0092]. 

As to claim 9, Wohlert discloses the voice processing system according to claim 1, wherein the specific information includes a message [SMS txt] for resolving the abnormal state of transmission and reception [For adjustment] and an object image [Modified graphics] based on which it is capable of identifying what is abnormal in the state of transmission and reception [“The server obtains impairment information associated with the user, the server modifies the captured graphics based on the impairment information, such as increasing size, changing font or changing color. The modified graphics are provided to the end user device for presentation.” Paragraph 0046].  
As to claim 10, Wohlert discloses a voice processing method by which voice spoken by users is transmitted and received in a first base [First location] and a second base [Second location] connected via a network [IMS Core Network on FIG. 9], the voice processing method, by one or more processors [Paragraphs 0001, 0014], being to: see claim 1’rejection above for the rest of claim 10’s limitations. 

As to claim 11, Wohlert discloses a non-transitory computer readable storage medium storing a voice processing program [Paragraph 0112] by which voice spoken by users is transmitted and received in a first base [First location] and a second base [Second location] connected via a network [IMS Core Network on FIG. 9], the voice processing program, by one or more processors [Paragraphs 0001, 0014], being to: see claim 1’rejection above for the rest of claim 11’s limitations.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
November 29, 2022